DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baina et al (US 20140149046).
 	
 	With respect to claim 1, Bainaq et al teach a method, comprising: receiving, via a processor, input data based upon received seismic data (par 0060); migrating, via the processor, the input data via a pre-stack depth migration technique to generate migrated input data (par 0004); encoding, via the processor, the input data via an encoding function as a migration attribute to generate encoded input data having a migration function that is non-monotonic versus an attribute related to the input data (pars 0023, 0039); migrating, via the processor, the encoded input data via the pre-stack depth 
 	With respect to claims 10 and 19, the features in the claims 10 and 19 are similar with the features in the claim 1, therefore, the claims 10 and 19 are rejected by the same reasons and references cited as indicated in the rejection of the claim 1 above.
 	With respect to claims 2 and 11, Baina et al teach wherein the pre-stack depth migration technique comprises a reverse time migration technique (pars 0014, 0036).
 	With respect to claims 3 and 12, Baina et al teach wherein the attribute related to the input data is an offset as a distance between a source and a receiver utilized to generate the input data (pars 0007, 0045). 
 	With respect to claims 4 and 13, Baina et al teach wherein the encoding function is dependent on time and varies with the offset (par 0007, figures 3 and 7). 
 	With respect to claims 5 and 14, Baina et al teach wherein the encoding function is dependent on time (par 0007, figures 3 and 7). 

Allowable Subject Matter
s 6-9, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Giboli et al (US 2018016919) discloses method and system of processing seismic data by providing surface aperture common image gathers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRYAN BUI/Primary Examiner, Art Unit 2865